              UNITED STATES DISTRICT COURT

              SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,              )
                                       )
v.                                     )           CR419-049
                                       )           CR419-099
DEMETRIUS LAMAR JACKSON,               )
                                       )
     Defendant.                        )

                                ORDER

     Defendant Demetrius Lamar Jackson is charged with a variety of

violent crimes, committed both in this district and charged in case CR419-

049, and in the Northern District of Georgia and charged in case CR419-

099. The charges arising from conduct in the Northern District were

transferred to this Court pursuant to Fed. R. Crim. P. 20. See CR419-099,

doc. 1. Plea agreements were noticed by the Government. See CR419-049,

doc. 54; CR419-099, doc. 2. Jackson was scheduled to change his plea in

both cases to guilty.   See CR419-049, docket entry dated 11/05/2019;

CR419-099, docket entry dated 11/05/2019.      At that hearing, Jackson

indicated to the District Judge that he was dissatisfied with the

representation provided by his appointed counsel. The District Judge

construed those complaints as oral motions for substitute counsel and
referred them to the undersigned. On December 17, 2019, the Court held

a hearing on the motions.

     At the hearing, the Government represented that, in its dealings

with Jackson’s appointed counsel, Arvo Henifin, it had observed no

problems. The Assistant United States Attorney informed the Court that,

during his dealings with Mr. Henifin, he had found Henifin well-prepared

and zealous on his client’s behalf. He further stated that, in his opinion,

Mr. Henifin had been extremely successful in his advocacy, considerably

reducing the possible sentence under the plea agreement. He went so far

as to describe the result as “extraordinary.”

     The Court excused the Government and conducted a portion of the

hearing ex parte. Without disclosing any details, the information from Mr.

Henifin and Jackson confirmed that the difficulties that led to Jackson’s

complaint were of his own making.         Both agreed that Henifin had

attempted to communicate with Jackson, but those attempts were

rebuffed. Both also agreed that Jackson had made threats against Henifin.

While the Court sympathises with the difficult situation, it cannot allow

defendants to manufacture conflicts with their appointed attorneys

merely to disqualify counsel.

                                     2
      Although the Constitution guarantees criminal defendants a right to

effective representation, the Supreme Court has explained that it does not

guarantee “a ‘meaningful relationship’ between an accused and his

counsel.” Morris v. Slappy, 461 U.S. 1, 14 (1983). “A defendant’s general

loss of confidence or trust is not sufficient.” Thomas v. Wainwright, 767

F.2d 738, 742 (11th Cir. 1985) (emphasis added) (citation omitted). It is

equally clear that “[a] defendant, by unreasonable silence or intentional

lack of cooperation, cannot thwart the law as to appointment of counsel.”

Id.   Further, any attorney the Court appoints could be subjected by

Jackson to the same unruly behavior to which he has subjected Mr.

Henifin. “[T]o appoint new counsel would merely result in the transfer of

current defense counsel’s problems to a new attorney, who would then be

entitled to withdraw as well if the underlying reason for the current

counsel’s request has merit.” United States v. Thomas, 347 F. Supp. 2d

1209, 1210 (M.D. Ala. 2004).

      The testimony at the hearing established that Mr. Henifin is an

experienced litigator who is able and willing to represent Jackson in any

further proceedings in this case. Mr. Henifin has met with his client on

several occasions—on several other occasions his attempts to meet have

                                    3
been thwarted by Jackson’s unreasonable intransigence—and is prepared

to defend the case at trial if that is the course defendant elects. There is,

thus, no good-cause to replace Mr. Henifin. The Court cannot permit a

defendant’s belligerence to circumvent the good-cause requirement in

such a manner. The motion to appoint new counsel is DENIED.

     SO ORDERED, this 20th day
                             y of December,, 2019.

                                   _______________________________
                                     ____________________________
                                   CHR      E L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     4
